DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/2021. 
Examiner response to the applicant’s arguments on page one 9-14:
As examiner provided reasons previously why the prior art applicable to the apparatus claims would not likely be applicable to the method claims, because,
the inventions are distinct because claims 1-14 relate to a product apparatus and claims 15-20 relate to a manufacturing method process. The apparatus claims are related to a product such as a modular chiller system including its parts and components, and the manufacturing method claims are related to a method of assembling a modular chiller system; for example, by hydraulically connecting a cooling unit to water connections of a pumping module, and hydraulically connecting water connections of the pumping module to the first chiller, and hydraulically connecting the second set of water connections of the first chiller to a first set of water connections of a second chiller, and electrically connecting an electrical interface of the pumping module to the chiller unit. 
.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segments of claim 1 “switching and pumping module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “module” coupled with functional language “providing for cooling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claim 4 “drycooler modules”, chiller modules” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “module” coupled with functional language “to 
Segments of claims 5, 8, the claim limitation “water interfaces” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “interfaces” coupled with functional language “providing for hydraulic connection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 6, 9, the claim limitation “power interface” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “interface” coupled with functional language “providing for electrical connection” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Segments of claims 7, 10, the claim limitation “signal interface” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “interface” coupled with functional language “providing for electrical communication” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4-10 and including depending claims 2, 3, 11-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

“switching and pumping module”, “drycooler modules”, chiller modules”; have been interpreted to be valve/pump (paragraph [67]), drycooler, chiller.
“water interfaces” have been interpreted to be water manifolds (paragraph [76]).
“signal interface”; the structure of the bolded limitation is not defined in the specification. 
“power interface” the structure of the bolded limitation is not defined in the specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “signal interface”, “first signal interface”, and “second signal interface”, “power interface”, “first power interface”, and “second power interface” as described in the specification. For example, structural details of the bolded limitations are not shown in any drawings in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 5, 8, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 12 is only allowable because it is depending on the allowable claim 11.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claim being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of the claim with respect to the prior art will be necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 7, 9, 10 and including all the depending claims 2-5, 8, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claims 1, 6, 7, 9, 10 recite “power, signal interfaces, first signal interface, and second signal interface, first power interface, and second power interface”; there have not been provided a written description in the specification disclosing the bolded limitations as stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-11, 14 and including all the depending claims 2, 3, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5-11 recite “switching and pumping module”. It is not clear what switching or switching module is. The specification does not clearly define a structure for switching module. According to the specification of the application in paragraph 67 switching/pumping module includes pumps and valve; paragraph 83 switch module includes a valve. Further, according to the paragraphs of the specification as mentioned above, switching/pumping module, and switch module include valve and pumps; it is not 
Claims 1, 7, 10 recite “first signal interface”, “second signal interface”, and “signal interface”. It is not clear what signal interfaces are. The specification does not clearly define structures for signal interfaces, therefore, the bolded phrase makes the claimed limitations indefinite. According to paragraph 10 of the specification signal interface providing for electrical communication; it is not clear what the structure of signal interface is, in order to be capable of implementing the function of providing for electrical communication. For the purpose of examination, signal interfaces are interpreted to be electrical signals from central control system to provide communication and operation.
A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the “first signal interface”, “second signal interface”, and “signal interface”, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite.
Claim 4 in the last line recites “a full mechanical mode”; the bolded limitation has been previously recited in line 6 of claim 4. Not only does the phrase in claim 4 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claims 1, 6, 9 recite “power interface”, “first power interface”, and “second power interface”. Concerning the limitation a power interface; previously in claim 1 recited power, it is not clear whether or not if a power interface in claims 6, 9 refers to power previously recited in claim 1. Not only does the phrase in claims 6, 9 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited. Concerning the limitations first power interface and second power interface; it is not clear what first power interface and second power interface are. The specification does not clearly define structures for these limitations. Further, it is not clear what the difference between first power interface and second power interface is, therefore, the bolded phrases make the claimed limitations indefinite. For the purpose of examination, power interfaces are interpreted to be electrical systems to power the electronic equipment in data center and equipment in the plant.
A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the “first power interface”, “second power interface”, and “power interface”, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite.
Claims 7, 10 recite “a signal interface”, “first signal interface”, and “second signal interface”. Concerning the limitation a signal interface; previously in claim 1 
Claim 14 recites “the flow of water”; there is insufficient antecedent basis for the limitation in the claim, because, the flow of water has not been recited previously.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 9, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (9003821 B2).

Claim 1: Malone discloses a modular chiller system (i.e., FIG.1B) comprising: 
a switching and pumping module (i.e., valve/pump 120/116 used as switching/pumping module); 
one or more drycooler modules (i.e., radiator field 106 contains radiators 124 used as drycooler module); and 
one or more chiller modules (i.e., chillers contained in chiller house 104 used as chiller module), 
the switching and pumping module (i.e., 120/116), the one or more drycooler modules (i.e., 106), and the one or more chiller modules (i.e., 104) sharing same water (i.e., column 6 lines 14-19: the chilled water circulated between chillers and date center and water circulated between the chillers and radiator 106), power (i.e., see column 4 lines 49-59: electrical systems is integrated with the features disclose here both to power the electronic equipment in data center and equipment in the plant e.g., pumps, chillers, fans, valve, etc.), and signal interfaces (i.e., based on the broadest reasonable interpretation, signal interfaces are signals from central control system provides electrical communications and operation; see column 2 lines 65-68: central control system programmed to control valves, & see column 3 lines 1-10: central control system can be programmed to communicate with chilled water loop to provide warmed return water, and to communicate with the chillers by operating the chillers) (i.e., to clarify, 

    PNG
    media_image1.png
    538
    780
    media_image1.png
    Greyscale


Claim 2: Malone discloses the apparatus as claimed in claim 1, 
further comprising fluid conduits (i.e., column 2 lines 55-65: fluid conduits) configured and arranged to direct heated water from one or more condensers (i.e., column 2 lines 55-65: condenser water loop connects condenser water sides of chillers with radiators, fluid conduits connect chilled water loop to condenser water loop, conduits of warmed water from data center to chilled water loop and the condenser water loop) of the one or more chiller modules (i.e., 104) to the one or more drycooler modules (i.e., 106).  

Claim 3: Malone discloses the apparatus as claimed in claim 2, wherein the one or more drycooler modules are configured to release heat from the heated water to the atmosphere (i.e., concerning limitations “configured to release heat from the heated water to the atmosphere”; it is a functional language, intended use).  

Claim 4: Malone discloses the apparatus as claimed in claim 1, 
configured to operate in an economizer-only mode (i.e., column 1 lines 51-55: for example, on relatively cool days, effectively providing an economizer mode) (i.e., column 9 lines 57-61: FIG.4B in this mode the chiller is to be shut down) in which the one or more drycooler modules (i.e., 106) are utilized to cool cooling water (i.e., column 5 lines 47-51: cooling water conduits 112, 114 lead to chiller house 104) flowing through the system and the one or more chiller modules (i.e., 104) are not utilized, 

a full mechanical mode (i.e. column 10 lines 13-20: FIG.4D is a chiller mode where all of operation of radiators has been turned over to water loop for the benefit of chiller, also known as mode of operation for maximum conditions) in which the one or more chiller modules (i.e., 104) are utilized to cool cooling water (i.e., column 5 lines 47-51: cooling water conduits) flowing through the system, 
the cooling water (i.e., column 5 lines 47-51: cooling water conduits) flowing through both the one or more drycooler modules (i.e., 106) and the one or more chiller modules (i.e., 104) in each of the economizer-only mode (i.e., column 9 lines 57-61: FIG.4B in this mode the chiller is to be shut down), the mixed mode (i.e., column 10 lines 25-30: FIG.5A to 5F is a various modes that involving multiple radiators and multiple chillers), and the a full mechanical mode (i.e. column 10 lines 13-20: FIG.4D is a chiller mode where all of operation of radiators has been turned over to water loop for the benefit of chiller, also known as mode of operation for maximum conditions).

Claim 6: Malone discloses the apparatus as claimed in claim 1, wherein the switching and pumping module includes a power interface (i.e., based on the broadest reasonable interpretation, power interface is electrical systems is integrated with the features disclose here both to power the electronic equipment in data center and equipment in 

Claim 7: Malone discloses the apparatus as claimed in claim 1, wherein the switching and pumping module includes a signal interface (i.e., based on the broadest reasonable interpretation, signal interfaces are signals from central control system provides electrical communications and operation) providing for electrical communication with a first signal interface (i.e., based on the broadest reasonable interpretation, signal interface is signal from central control system provides electrical communications and operation) of the one or more drycooler modules (i.e., 106), the signal interface of the switching and pumping module (i.e., 120/116) being identical to a second signal interface (i.e., based on the broadest reasonable interpretation, signal interface is signal from central control system provides electrical communications and operation) of the one or more drycooler modules (i.e., 106).  

Claim 9: Malone discloses the apparatus as claimed in claim 1, wherein the switching and pumping module includes a power interface (i.e., based on the broadest reasonable 

Claim 10: Malone discloses the apparatus as claimed in claim 1, wherein the switching and pumping module includes a signal interface (i.e., based on the broadest reasonable interpretation, signal interfaces are signals from central control system provides electrical communications and operation) providing for electrical communication with a first signal interface (i.e., based on the broadest reasonable interpretation, signal interface is signal from central control system provides electrical communications and operation) of the one or more chiller modules (i.e., 104), the signal interface of the switching and pumping module (i.e., 120/116) being identical to a second signal interface (i.e., based on the broadest reasonable interpretation, signal interface is signal from central control system provides electrical communications and operation) of the one or more chiller modules (i.e., 104).  

Claim 13: Malone discloses the apparatus as claimed in claim 1, including a cooling water loop (i.e., chilled water loop used as cooling water loop; see column 2 lines 21-24: radiators and chillers in fluid communication with a chilled water loop) that passes through each of the one or more drycooler modules (i.e., 106) and one or more chiller modules (i.e., 104).  

Claim 14: Malone discloses the apparatus as claimed in claim 1, wherein the switching and pumping module (i.e., 120/116) controls the flow of water (i.e., the valves of switching/pumping module control the amount of water to the radiators 106 and chillers 118 in chiller house 104; see column 7 lines 15-19) to both the one or more drycooler modules (i.e., 106) and the one or more chiller modules (i.e., 104).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to modular data center:
Craft (20180014434 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763